Citation Nr: 1442646	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-09 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.  

2.  Entitlement to service connection for scars due to surgical removal of malignant melanomas.  

3.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure or as secondary to malignant melanoma.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  The Veteran received the Vietnam Campaign Medal and the Vietnam Service Medal.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board denied the claim for service connection for prostate cancer due to Agent Orange exposure in a February 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an August 2014 Joint Motion for Court Remand (Joint Motion), the Court remanded the matter for action consistent with the Joint Motion.  A letter was sent to the Veteran and his representative in August 2014 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In September 2014 the Veteran, through his representative, submitted additional evidence, waived agency of original jurisdiction review of that evidence, and requested that the Board proceed with his appeal without waiting for the remainder of the 90-day period.  

Separately, in an April 2014 rating decision, the RO denied entitlement to service connection for malignant melanoma and scars due to surgical removal of malignant melanomas.  The Veteran filed a timely April 2014 notice of disagreement (NOD).  A statement of the case (SOC) has not yet been issued.  As reflected on the cover page, the Veteran has raised a theory of entitlement to service connection for prostate cancer as secondary to malignant melanoma.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, further consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran filed a timely NOD regarding entitlement to service connection for malignant melanoma and scars, in which he noted that the RO failed to consider all of the submitted evidence, including an expert medical opinion submitted to the RO in March 2014 that indicated that the Veteran's in-service sunlight exposure at least as likely as not caused his melanoma.  The RO has not issued an SOC.  Therefore, the claim must be remanded to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In preparing an SOC, the RO should ensure that all relevant evidence is reviewed and should consider whether such evidence indicates that malignant melanoma may be associated with service, such that an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006) (discussing when VA must provide an examination and noting that the requirement that the evidence indicate that there may be a nexus between the present disability and service is a "low threshold").  

The Joint Motion directs the Board to address evidence and arguments contained in an exhibit attached thereto, which consists of materials that had been faxed to VA in October 2013 but were not all addressed in the February 2014 Board decision.  As an initial matter, the Board notes that five of the documents sent with the October 2013 fax were duplicate copies; that evidence was addressed in the Board's February 2014 decision.  The Veteran's primary argument in support of his claim for entitlement to service connection for prostate cancer had been that it was due to Agent Orange exposure.  However, much of the new evidence sent with the October 2013 fax relates to a theory of entitlement to service connection for prostate cancer as secondary to malignant melanoma, including the August 2013 opinion of registered nurse A.C. that in-service sunlight exposure at least as likely as not caused his melanoma, which at least as likely as not contributed to the onset of his prostate cancer.  Therefore, this claim must be remanded as inextricably intertwined with the other claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Should entitlement to service connection for malignant melanoma be granted, a VA opinion or examination will be warranted unless the claim of entitlement to service connection for prostate cancer secondary to malignant melanoma can be granted based on the evidence then of record.  See 38 C.F.R. § 3.159(c)(4)(i)(C) (2013) (circumstances in which VA examination is warranted includes where evidence indicates current disability may be associated with service-connected disability).  

Finally, the Board notes that it considered whether a final decision could be reached on the issue of entitlement to service connection for prostate cancer as due to Agent Orange exposure.  However, the March 2012 opinion of nurse practitioner S.A., which notes that the Veteran was diagnosed with prostate cancer and melanoma and states that "[s]tress of war, excessive sun exposure and Agent Orange most likely played a role in the [Veteran's] current medical status," could be read to suggest a link between Agent Orange exposure and malignant melanoma.  The Veteran, or his representative, may wish to clarify with the RO whether he is claiming entitlement to service connection for malignant melanoma as due to Agent Orange exposure.  In any event, the Board has exercised its discretion to remand the entire claim for service connection for prostate cancer, to include as due to Agent Orange exposure, in recognition of the fact that the Veteran or his representative may choose to submit additional evidence or argument regarding such claimed exposure.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is sent proper VCAA notice regarding his claim of entitlement to service connection for prostate cancer, to include notice regarding secondary service connection.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.

2.  Issue the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issues of entitlement to service connection for malignant melanoma and scars due to surgical removal of malignant melanomas.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration. 

3.  If malignant melanoma is found to be service-connected and the claim of entitlement to service connection for prostate cancer cannot be granted based on the evidence then of record, request an opinion by an appropriately qualified VA examiner and provide the examiner with access to the claims file.  If an examination is necessary prior to providing the requested opinions, such examination should be arranged.  The examiner must review the claims file and note such review in the examination report.  The examiner is asked to provide the following opinions:  

(i)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's malignant melanoma caused his prostate cancer.  

(ii)  If the examiner opines that malignant melanoma did not cause prostate cancer, whether it is at least as likely as not that prostate cancer is aggravated by (i.e., permanently worsened beyond its natural progression) malignant melanoma.  

The examiner must provide an explanation for all opinions, including discussion of the facts of this case, including the August 2013 opinion by registered nurse A.C., and any medical studies or literature relied upon.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  

4.  After completion of the above and any additional development needed, readjudicate the claim of entitlement to service connection for prostate cancer, to include consideration of all asserted theories of entitlement.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claim to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

